             Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 1 of 12




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 AMMIANUS POMPILIUS, also known as                          Case No.: 2:18-cv-01801-APG-VCF
   ANTHONY PRENTICE,
 4                                                           Order Granting in Part Motions for
        Plaintiff                                                 Preliminary Injunction
 5
   v.                                                                  [ECF Nos. 14, 15]
 6
   STATE OF NEVADA, et al.,
 7
        Defendants
 8

 9             Plaintiff Ammianus Pompilius is an inmate at High Desert State Prison (HDSP). He

10 practices the Qayinite religion. He challenges, among other things, the denial of his requests to

11 receive the common fare diet and to access the chapel. He asserts claims under the Religious

12 Land Use and Institutionalized Persons Act (RLUIPA), the Free Exercise Clause of the First

13 Amendment, and the Equal Protection Clause of the Fourteenth Amendment. 1 He seeks an

14 injunction ordering the defendants to provide him with the common fare diet and chapel access,

15 and to amend Nevada Department of Corrections (NDOC) policy to make it easier for inmates to

16 receive religious dietary accommodations. 2 The defendants oppose the requested injunctive

17 relief.

18

19   1
         Pompilius also asserted state law torts that were screened out. See ECF No. 19.
20   2
     Pompilius also requests that I take judicial notice of the defendants’ alleged interference with
   his access to the court and ability to conduct legal research. ECF Nos. 34, 37. I deny those
21 motions based on Federal Rule of Evidence 201. I may “judicially notice a fact that is not
   subject to reasonable dispute because it” either “is generally known” or “can be accurately and
22 readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
   Evid. 201(b). The assertions in Pompilius’s motions for judicial notice do not meet these
23 requirements.
          Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 2 of 12




 1         Pompilius has shown a likelihood of success in proving that his beliefs are sincerely held

 2 and that the denials of his requests related to his diet and chapel access substantially burden his

 3 religious exercise without any compelling government interest demonstrated by the defendants.

 4 I therefore grant in part Pompilius’s motions for a preliminary injunction, consistent with the

 5 requirement that such relief be narrowly drawn.

 6 I. ANALYSIS

 7         To qualify for a preliminary injunction, a plaintiff must demonstrate: (1) a likelihood of

 8 success on the merits, (2) a likelihood of irreparable harm, (3) the balance of hardships favors the

 9 plaintiff, and (4) an injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc.,

10 555 U.S. 7, 20 (2008). Alternatively, under the sliding scale approach, the plaintiff must

11 demonstrate (1) serious questions on the merits, (2) a likelihood of irreparable harm, (3) the

12 balance of hardships tips sharply in the plaintiff’s favor, and (4) an injunction is in the public

13 interest. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). Where a party

14 seeks a mandatory injunction ordering the “responsible party to take action,” I must “deny such

15 relief unless the facts and law clearly favor the moving party.” Garcia v. Google, Inc., 786 F.3d

16 733, 740 (9th Cir. 2015) (en banc) (quotation omitted).

17         Additionally, in the context of a civil action challenging prison conditions, injunctive

18 relief “must be narrowly drawn, extend no further than necessary to correct the harm the court

19 finds requires preliminary relief, and be the least intrusive means necessary to correct that harm.”

20 18 U.S.C. § 3626(a)(2). I must give “substantial weight to any adverse impact on public safety

21 or the operation of a criminal justice system caused by the preliminary relief and shall respect the

22 principles of comity set out” in § 3626(a)(1)(B). Id. A preliminary injunction is “an

23 extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear



                                                      2
         Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 3 of 12




 1 showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)

 2 (quotation and emphasis omitted).

 3         A. PLRA Exhaustion

 4         The defendants argue that Pompilius is not entitled to injunctive relief as to his motion

 5 regarding his diet because he has not exhausted administrative remedies under the Prison

 6 Litigation Reform Act (PLRA). They provide a grievance history report showing no second

 7 level grievances by Pompilius regarding his diet. Pompilius responds that he filed a second level

 8 grievance and he provides a copy of it, along with correspondence from NDOC acknowledging

 9 the existence of that second level grievance.

10         Under the PLRA, “[n]o action shall be brought with respect to prison conditions under

11 [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

12 correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

13 § 1997e(a). Exhaustion of administrative remedies prior to filing a lawsuit is mandatory. Porter

14 v. Nussle, 534 U.S. 516, 524 (2002).

15         The PLRA requires “proper exhaustion” of an inmate’s claims. Woodford v. Ngo, 548

16 U.S. 81, 93 (2006). That means the inmate must “use all steps the prison holds out, enabling the

17 prison to reach the merits of the issue.” Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir. 2009)

18 (citation omitted). The inmate thus must comply “with an agency’s deadlines and other critical

19 procedural rules because no adjudicative system can function effectively without imposing some

20 orderly structure on the course of its proceedings.” Woodford, 548 U.S. at 90-91.

21         Failure to exhaust is an affirmative defense. Jones v. Bock, 549 U.S. 199, 216 (2007).

22 Consequently, the defendants bear the burden of proving the inmate failed to exhaust an

23 available administrative remedy. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc).



                                                    3
             Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 4 of 12




 1 If the defendants do so, then the burden shifts to the inmate to show “there is something

 2 particular in his case that made the existing and generally available administrative remedies

 3 effectively unavailable to him by showing that the local remedies were ineffective, unobtainable,

 4 unduly prolonged, inadequate, or obviously futile.” Williams v. Paramo, 775 F.3d 1182, 1191

 5 (9th Cir. 2015) (quotation omitted).

 6            NDOC’s grievance process is governed by Administrative Regulation (AR) 740. ECF

 7 No. 25-4 at 2. Under the version of AR 740 in effect at the time of Pompilius’s diet-related

 8 grievances, “[a]n inmate who is dissatisfied with the response to a grievance at any level may

 9 appeal the grievance to the next level,” consistent with AR 740’s other requirements. Id. at 6.

10 The regulation outlines the procedure for filing informal, first level, and second level grievances.

11 Id. at 7-12.

12            Pompilius has presented evidence that he submitted a second level grievance regarding

13 his diet under grievance number 2006-30-65764. ECF No. 27 at 14-16. Pompilius also attached

14 an NDOC form that acknowledges the existence of diet-related second level grievance No. 2006-

15 30-65764. ECF No. 27 at 18. At this stage, Pompilius has sufficiently demonstrated a likelihood

16 of success in defeating the defendants’ exhaustion affirmative defense.

17            B. Likelihood of Success on the Merits

18            Pompilius focuses his motions for injunctive relief on his claim that the defendants

19 violated the RLUIPA by denying his request to receive the common fare diet 3 and denying him

20 access to the chapel. Under RLUIPA, the government may not impose a substantial burden on

21 the religious exercise of an inmate unless that burden furthers a “compelling governmental

22 interest” and does so by “the least restrictive means.” 42 U.S.C. § 2000cc-1(a)(1)–(2). RLUIPA

23
     3
         Pompilius appears to refer to the common fare diet and the kosher diet interchangeably.

                                                       4
         Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 5 of 12




 1 must be “construed broadly in favor of protecting an inmate’s right to exercise his religious

 2 beliefs.” Warsoldier v. Woodford, 418 F.3d 989, 995 (9th Cir. 2005) (citing 42 U.S.C. § 2000cc–

 3 3(g)). “RLUIPA defines ‘religious exercise’ as ‘any exercise of religion, whether or not

 4 compelled by, or central to, a system of religious belief.’” Shakur v. Schriro, 514 F.3d 878, 888

 5 (9th Cir. 2008) (quoting § 2000cc–5(7)(A)). However, “a prisoner’s request for an

 6 accommodation must be sincerely based on a religious belief and not some other motivation.”

 7 Holt v. Hobbs, 574 U.S. 352, 360–61 (2015) (citation omitted).

 8               1. Sincerity of Belief

 9            The defendants argue that Pompilius’s religion is not recognized by NDOC and does not

10 require a kosher diet. They further argue that he did not provide any “admissible evidence to

11 establish Qayinism is a religion of its own.” ECF No. 26 at 8. Pompilius responds that his

12 request “was based upon a sincere religious basis,” which is sufficient under RLUIPA. ECF No.

13 27 at 3.

14            The sincerity of Pompilius’s beliefs is a question of fact. United States v. Seeger, 380

15 U.S. 163, 185 (1965). “Though the sincerity inquiry is important, it must be handled with a light

16 touch, or ‘judicial shyness.’” Moussazadeh v. Texas Dep’t of Crim. Just., 703 F.3d 781, 792 (5th

17 Cir. 2012), as corrected (Feb. 20, 2013) (quoting A.A. ex rel. Betenbaugh v. Needville Indep.

18 Sch. Dist., 611 F.3d 248, 262 (5th Cir. 2010)). “This inquiry is thus limited to ‘almost

19 exclusively a credibility assessment’ because ‘[t]o examine religious convictions any more

20 deeply would stray into the realm of religious inquiry, an area into which [courts] are forbidden

21 to tread.’” Pasaye v. Dzurenda, 375 F. Supp. 3d 1159, 1167 (D. Nev. 2019), on reconsideration

22 in part, No. 2:17-cv-02574-JAD-VCF, 2019 WL 2905044 (D. Nev. July 5, 2019), (quoting

23 Moussazadeh, 703 F.3d 781, 792).



                                                       5
             Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 6 of 12




 1            Pompilius can likely establish the sincerity of his beliefs. He states that “as a Qayinite,

 2 [he] believes that he must maintain a kosher diet consistent with his faith.” ECF No. 13 at 12.

 3 He describes the sources of that belief, including specific religious texts. Id. Pompilius states

 4 that ceremonial magic is “central to the practice of Qayinism,” and to practice his religion, he

 5 needs “a room within the chapel because his religious practices are temple based.” Id. at 18. The

 6 defendants have not refuted the sincerity of his beliefs. He thus has shown a likelihood of

 7 success in showing that his requests for chapel time and the common fare diet are based on his

 8 sincerely held religious beliefs.

 9            The defendants also argue that Pompilius does not meet the requirements of the test in

10 Africa v. Commonwealth of Pennsylvania, 662 F.2d 1025 (3d Cir. 1981), which examined “three

11 useful indicia to determine the existence of a religion” under the First Amendment. 4 Id. at 1032

12 (internal quotation marks and citation omitted). However, Pompilius’ motion focuses on

13 RLUIPA, which defines religious exercise as “any exercise of religion, whether or not compelled

14 by, or central to, a system of religious belief.” 42 U.S.C. § 2000cc–5(7)(A). “The definition is

15 intentionally broad.” Walker v. Beard, 789 F.3d 1125, 1134 (9th Cir. 2015) (citation omitted).

16 This broad definition is one of the ways in which Congress “distinguish[ed] RLUIPA from

17 traditional First Amendment jurisprudence.” Greene v. Solano Cnty. Jail, 513 F.3d 982, 986 (9th

18 Cir. 2008). The defendants’ reliance on Africa thus lacks relevance to Pompilius’s current

19 motions.

20 / / / /

21
     4
     The defendants further assert that even if Pompilius’s rights were violated, they are entitled to
22
   qualified immunity, so Pompilius is not likely to succeed on the merits. But “[q]ualified
   immunity is only an immunity from a suit for money damages, and does not provide immunity
23
   from a suit seeking declaratory or injunctive relief.” Hydrick v. Hunter, 669 F.3d 937, 940-41
   (9th Cir. 2012) (citations omitted).

                                                        6
          Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 7 of 12




 1             2. Substantial Burden and Compelling Government Interest

 2         “To constitute a substantial burden, a limitation of religious practice ‘must impose a

 3 significantly great restriction or onus upon such exercise.’” Walker, 789 F.3d at 1135 (quoting

 4 San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004)). There is

 5 “little difficulty in concluding that an outright ban on a particular religious exercise is a

 6 substantial burden on that religious exercise.” Greene, 513 F.3d at 988 (citations omitted).

 7         Pompilius contends that the refusal to provide him the common fare diet means that he is

 8 unable “to practice a part of his sincerely held religious beliefs.” ECF No. 14 at 11. He states

 9 that by not maintaining a kosher diet, he is “defil[ing] himself” and “doing something that is

10 completely forbidden” by his religion. Id. And he argues that his religious exercise is

11 substantially burdened by his inability to access the chapel. ECF No. 15 at 15. The defendants

12 do not respond to these arguments. Pompilius thus has shown a likelihood of success in

13 establishing that the defendants have imposed a substantial burden on his religious exercise.

14         The defendants thus must demonstrate that their decisions to deny the common fare diet

15 and chapel time to Pompilius “serve[ ] a compelling governmental interest.” Warsoldier, 418

16 F.3d at 996-97 (citation omitted). They have not done so. Without any indication from the

17 defendants as to what the compelling governmental interest may be, Pompilius has established a

18 likelihood of success in showing that no such interest exists. Pompilius therefore has established

19 that he is likely to succeed on the merits.

20         C. Irreparable Harm

21         “[C]ourts of equity should not act . . . when the moving party has an adequate remedy at

22 law and will not suffer irreparable injury if denied equitable relief.” Younger v. Harris, 401 U.S.

23 37, 43–44 (1971). A plaintiff therefore must establish that, absent an injunction, there is a



                                                      7
          Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 8 of 12




 1 likelihood that he will suffer irreparable harm. Winter, 555 U.S. at 22. “The loss of First

 2 Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

 3 injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). “This principle applies with equal force to the

 4 violation of RLUIPA rights because RLUIPA enforces First Amendment freedoms, and the

 5 statute requires courts to construe it broadly to protect religious exercise.” Opulent Life Church

 6 v. City of Holly Springs, Miss., 697 F.3d 279, 295 (5th Cir. 2012) (citations omitted). See also

 7 Reaching Hearts Int’l, Inc. v. Prince George’s Cnty., 584 F. Supp. 2d 766, 795 (D. Md. 2008)

 8 (“[T]he infringement of one’s rights under RLUIPA constitute[s] irreparable injury.”); Pasaye,

 9 375 F. Supp. 3d at 1170-71 (finding likelihood of irreparable harm based on likely RLUIPA

10 violation).

11         The defendants contend that Pompilius will not suffer irreparable harm because he

12 allegedly converted to Qayinism in 2008 and “has not received a common fare diet under this

13 religion ever since.” ECF No. 25 at 8. They also argue that Pompilius may still attend services

14 with the Thelema group or “practice his beliefs in his own cell.” ECF No. 26 at 11. However,

15 the defendants do not respond to Pompilius’s argument that “Qayinism and Thelema are two

16 distinct religions,” Qayinites view the Thelema religion “as evil,” and the two groups, having

17 “become hostile to one another,” “can no longer come to terms with the sharing of chapel time.”

18 ECF No. 15 at 3-4. Pompilius also asserts that he has been unable to access the chapel even to

19 attend services with the Thelema group. ECF No. 13 at 22. The defendants did not address

20 Pompilius’s stated inability to access the chapel. Moreover, Pompilius has presented evidence

21 that his exercise of sincerely held religious beliefs has been substantially burdened by the

22 defendants’ denial of his requests for the common fare diet and chapel time. I have concluded

23 that Pompilius is likely to succeed on the merits of his RLUIPA claim. That conclusion, coupled



                                                    8
          Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 9 of 12




 1 with his statements as to the burden on his religious exercise, demonstrates that he is likely to

 2 suffer irreparable harm in the absence of an injunction.

 3         D. Balance of Hardships and Public Interest

 4         When ruling on a motion for a preliminary injunction, I “must balance the competing

 5 claims of injury and must consider the effect on each party of the granting or withholding of the

 6 requested relief,” paying particular attention to the public consequences. Winter, 555 U.S. at 24

 7 (quoting Amoco Prod. Co. v. Village of Gambell, AK, 480 U.S. 531, 542 (1987)). The public

 8 interest inquiry primarily focuses on the impact on non-parties, as opposed to the parties.

 9 Sammartano v. First. Jud. Dist. Ct., 303 F.3d 959, 974 (9th Cir. 2002). “[I]t is always in the

10 public interest to prevent the violation of a party’s constitutional rights,” and “[c]ourts

11 considering requests for preliminary injunctions have consistently recognized the significant

12 public interest in upholding First Amendment principles.” Id. (internal citation omitted).

13         The free exercise of one’s religion is an important civil right. Pompilius has shown that

14 he has had to abandon the diet and practices required by his religious beliefs because the

15 defendants denied his requests. The defendants contend that the injunction Pompilius seeks

16 related to his diet would interfere with NDOC operations because “it would grant special

17 privileges to Plaintiff that are not enjoyed by all other inmates.” ECF No. 25 at 9. The

18 defendants also argue that Pompilius “is still able to practice his faith whether with the Thelema

19 faith group or in his own cell,” and an injunction “would require the NDOC to recognize

20 Qayinism as a Faith Group, despite their own determination that it is not.” ECF No. 26 at 12.

21 But the defendants do not explain how they would be harmed by placing Pompilius on the

22 common fare diet and allowing him to access the chapel. And they have not provided evidence

23 contradicting Pompilius’s assertion that he has been unable to access the chapel. See ECF No. 13



                                                      9
         Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 10 of 12




 1 at 19-20. The risk of harm to the defendants is minimal, especially considering that the common

 2 fare diet and chapel time are provided to many other inmates. I am not requiring NDOC to

 3 “recognize” Qayinism as a religion. Rather, I am only requiring the defendants to provide

 4 Pompilius with a common fare diet and to confer about his access to the chapel. When weighed

 5 against Pompilius’s potential injury, the balance weighs in Pompilius’s favor.

 6         The defendants argue that “the public interest is served by allowing prison officials to use

 7 their judgment.” ECF No. 25 at 9-10. While that may be true to a degree, the defendants have

 8 utterly failed to provide evidence of any compelling interest animating their decisions. The

 9 public interest does not support allowing the defendants to engage in acts that likely violate

10 RLUIPA. This factor also favors Pompilius.

11         E. Scope of the Injunction

12         Pompilius has demonstrated that he is likely to succeed on the merits of his RLUIPA

13 claim, that he is likely to suffer irreparable harm in the absence of an injunction, that the balance

14 of hardships tips in his favor, and that the public interest favors injunctive relief. However,

15 because a preliminary injunction in the prison context must be narrowly drawn, I do not grant all

16 of the relief Pompilius requests. He requests the common fare diet and an amendment to the

17 religious diet policy to include RLUIPA training and to make it easier for inmates to receive

18 accommodations. He further requests chapel time, the inclusion of 12 specific Qayinite inmates

19 on the list of Qayinites attending the same service, and the ability of this group to practice in the

20 room assigned to them, “including . . . the purchase of religious items required.” ECF No. 15 at

21 19. Lastly, he requests costs for the time he spent on research and writing, sanctions of $500 per

22 day on the defendants if they do not comply, ordering the defendants not to confiscate his

23 religious items because he switched to Qayinism, and ordering the NDOC to recognize



                                                     10
         Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 11 of 12




 1 Qayinism. Aside from his request for the common fare diet and chapel access, Pompilius’s other

 2 requests are not appropriate because he does not provide a sufficient basis for them. And as a

 3 pro se litigant, Pompilius cannot seek relief on behalf of other inmates. See C.E. Pope Equity Tr.

 4 v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (holding that a pro se litigant may not

 5 “appear as an attorney for others than himself”).

 6         I order the defendants to place Pompilius on the common fare diet. As for his request for

 7 chapel access, the parties’ briefing did not adequately explain the specifics of Pompilius’s chapel

 8 needs and why the defendants denied his request. I order the parties to confer about Pompilius’s

 9 needs related to the chapel. The defendants must confer with him about honoring those requests

10 or finding a compromise that works for all parties. If the parties cannot agree, they should file

11 supplemental briefs. Pompilius’s brief should explain his specific needs related to the chapel,

12 and the defendants’ response should explain why those requests are invalid, improper, or should

13 not be honored. The injunctive relief I have granted is entered against the parties remaining after

14 the screening order to the extent that they have the authority to fulfill these orders. See ECF No.

15 19.

16 III. CONCLUSION

17         I THEREFORE ORDER that plaintiff Ammianus Pompilius’s motion for preliminary

18 injunction (ECF No. 14) is GRANTED in part. By February 12, 2021, the defendants shall

19 place plaintiff Ammianus Pompilius on the common fare diet until further order of the court or

20 until he requests to be removed from that diet.

21         I FURTHER ORDER that plaintiff Ammianus Pompilius’s motion for preliminary

22 injunction (ECF No. 15) is GRANTED in part. The parties are to confer by March 1, 2021

23 about honoring Pompilius’s requests for chapel access or finding a compromise suitable for all



                                                     11
         Case 2:18-cv-01801-APG-VCF Document 48 Filed 02/05/21 Page 12 of 12




 1 parties. If they reach an agreement, the parties are to file a stipulation regarding their agreement

 2 by March 19, 2021. If they cannot agree, Pompilius must file his supplemental brief by May 1,

 3 2021, and the defendants may file a response within 21 days of service of Pompilius’s brief.

 4         DATED this 5th day of February, 2021.

 5

 6
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    12
